DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes amendment to claims 1, 9, and 17 filed on 05/13/2021. Claims 1-20 are now pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  "...wherein the controller configured to individually..." is missing the word "is" and should be "...wherein the controller is configured to individually..." .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080201528 A1) in further view of Payet (US 20200057692 A1).

Regarding Claim 1, Hsu teaches a device comprising: a memory bank ([Hsu Fig. 2] depicts a memory system 20 with memory device 28 (i.e. memory bank)) including: data portions of a first way group ([Hsu Fig. 4, 0038] describes data sets (i.e. data portions) in each way; a first way group can be formed by ways 0 and 1) including: a data portion of a first way of the first way group ([Hsu Fig. 4] any data set in way 0); and a data portion of a second way of the first way group ([Hsu Fig. 4] any data set in way 1); and data portions of a second way group ([Hsu Fig. 4] any data set in way 3 or 4); a configuration register ([Hsu Fig. 2, 0038] depicts control registers 24 for storing configuration information); and a controller ([Hsu Fig. 2] depicts memory controller 26) configured to determine: a first way identifier for the first way; a second way identifier for the second way ([Hsu Fig. 6, 0037] describes a control circuit in memory controller where bit value [14:13] (i.e. identifier) indicates the way accessed where "00" indicates way#0  (i.e. a first way) and "01" indicates way#1 (i.e. a second way)); and wherein the controller configured to individually allocate, based on one or more settings in the configuration register, the first way and the second way to one of an addressable memory space and a data cache ([Hsu Fig. 4, 0035] describes each way (i.e. a first and second way being way 0 and way 1) can be selectively configured as cache or direct access memory (DAM) based on settings in the control register).

Payet teaches a controller ([Payet Fig. 1, 0059] describes an instruction decoder 8 that decodes instructions fetched from an instruction cache 10 to generate control signals for controlling processing logic 4 (i.e. a controller)) configured to determine; a first group identifier for the first way group; and a second group identifier for the second way group ([Payet Fig. 10, 0098] describes group identifier 140, where depending on the bit value, the entry corresponds to the first or second set (i.e. group)); the first way identified by the first way identifier and the first group identifier ([Payet 0098] describes 1 bit being a group identifier and 8 bits being the entry indicators (i.e. a way indicator)) and the second way identified by the second way identifier and the second group identifier ([Payet 0098] describes 1 bit being a group identifier and 8 bits being the entry indicators (i.e. a way indicator); a second way being any way with different bit values than the first).
Hsu and Payet are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu and Payet before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu to include the way and way group identifiers of Payet. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be more efficient as it would take fewer bits to identify the various ways and way groups, thus reducing system resources as suggested by Payet. Therefore, it would have been obvious to combine Hsu and Payet to obtain the invention as specified in the instant application claims.

Claims 2-4, 6, 9-12, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080201528 A1) in further view of Ukai (US 20120005439 A1) and Payet (US 20200057692 A1).

Regarding Claim 2, Hsu in view of Payet teach the device of Claim 1. 
Hsu does not teach the device of Claim 1 further comprising: a snoop filter bank including: a snoop data portion of the first way of the first way group; nor a snoop data portion of the second way of the first way group; nor a cache tag bank including: a cache tag data portion of the first way of the first way group, the snoop data portion of the first way; nor a cache tag data portion of the second way of the first way group.
Ukai teaches the device of Claim 1 further comprising: a snoop filter bank ([Ukai Fig. 4, Fig. 6, 0105-0106] depicts directory storage unit 15 which holds data related to the data stored in memory (i.e. fetched state and validity of data as a snoop filter bank would]) including: a snoop data portion of the first way of the first way group; and a snoop data portion of the second way of the first way group ([Ukai Fig. 6, 0121] depicts entries containing validity and fetched state (i.e. snoop data) which correspond to entries of that in the directory cache unit 13 (i.e. the directory storage unit holds snoop data portions from multiple ways, including that of a first and second way of the first way group (ex. entry 1 and 2 of way 0))); and a cache tag bank ([Ukai Fig. 2, Fig. 6] depicts directory cache storage unit with plurality of ways and entries in ways; each entry has an address tag field (i.e. a cache tag)) including: a cache tag data portion of the first way of the first way group ([Ukai Fig. 6] any entry with an address tag in way 0 (i.e. a first way of the first way group), the snoop data portion of the first way ([Ukai Fig. 6, 0105, 0121] depicts fetched state (i.e. snoop data portion) data in an entry in directory cache unit 13; describes directory storage cache unit 13 storing a copy of directory information from directory storage unit 15, where directory information includes validity of entry); and a cache tag data portion of the second way of the first way group ([Ukai Fig. 6] ex. any entry for way 3). 
Hsu, Payet, and Ukai are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Payet, and Ukai before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu and Payet to include the snoop bank and cache bank of Ukai. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be scalable to multi-cores as well as ensure coherency between cache units, thus improving performance as suggested by Ukai. Therefore, it would have been obvious to combine Hsu, Payet, and Ukai to obtain the invention as specified in the instant application claims.

Regarding Claim 3, Hsu in view of Payet and Ukai teach the device of Claim 2.
Hsu does not teach the device of Claim 2 further comprising an interface configured to connect to a processor, wherein the cache tag data portion of the first way of the first way group is configured to store a cache tag associated with an address accessed by the processor, nor wherein the snoop data portion of the first way of the first way group is configured to store a snoop state indicating that the processor includes a cached value for the cache tag.
Ukai teaches the device of Claim 2 further comprising an interface configured to connect to a processor ([Ukai] Fig. 1 shows processor 11 connected to controller 12 (i.e. an interface)), wherein the cache tag data portion of the first way of the first way group is configured to store a cache tag associated with an address accessed by the processor ([Ukai Fig. 6, 0113-0114] describes a cache miss in which the memory request buffer generates directory information for the directory storage unit which is subsequently copied to directory cache storage unit (where a first way of the first way group can be an entry in way 0); address tag (i.e. cache tag) reflects address that resulted in cache miss), and wherein the snoop data portion of the first way of the first way group is configured to store a snoop state indicating that the processor includes a cached value for the cache tag ([Ukai Fig. 6, 0118-0119] describes fetched state (i.e. snoop state) stored in directory information in  directory storage unit (i.e. snoop filter bank) where the various states may denote that there is a cached value)).
The motivation of modifying the aforementioned inventions is the same as explained in Claim 2, due to the fact that the various data portions in their respective banks (cache or snoop) is encapsulated in the cache memory system of Hsu, Payet, and Ukai as previously described. 

Regarding Claim 4, Hsu in view of Payet and Ukai teach the device of Claim 3.
Hsu does not teach wherein, in response to allocating the data portion of the first way of the first way group to the data cache, the controller is configured to store a cached value associated with the cache tag in the data portion of the first way of the first way group.
Ukai teaches wherein, in response to allocating the data portion of the first way of the first way group to the data cache, the controller is configured to store a cached value associated with the cache tag in the data portion of the first way of the first way group ([Ukai 0087, 0121] describes a data block of memory copied to cache as fetched; describes in accordance with address tag (i.e. cache tag), the entries of the directory cache unit (i.e. cache tag bank) stores a copy of the directory information (i.e. stores cached value(s) associated with cache tag) as a result of the directory information being fetched to cache memory).
The motivation of modifying the aforementioned inventions is the same as explained in Claim 2, due to the fact that the various data portions in their respective banks (cache or snoop) is encapsulated in the cache memory system of Hsu, Payet, and Ukai as previously described. 


Further, Hsu teaches wherein, in response to allocating the data portion of the first way of the first way group to the addressable memory space, the controller is configured to respond to read and write requests indicating an address of the data portion of the first way of the first way group ([Hsu 0012] describes memory device (i.e. memory way) being configured as a directly addressable memory (DAM), and determining whether or not the data access address corresponds to the DAM region; if it does correspond then selecting the data based DAM corresponding to the data access address (i.e. responding to read and write requests indicating an address); where access is commonly known in the art as read or write in terms of memory).

Regarding Claim 9, Hsu teaches a system comprising: a processor interface ([Hsu Fig. 2] depicts memory controller 26 connected to processor 22); a memory bank ([Hsu Fig. 2] depicts a memory system 20 with memory device 28 (i.e. memory bank)) including: data portions of a first way group ([Hsu Fig. 4, 0038] describes data sets (i.e. data portions) in each way; a first way group can be formed by ways 0 and 1) including: a data portion of a first way of the first way group ([Hsu Fig. 4] any data set in way 0); and a data portion of a second way of the first way group ([Hsu Fig. 4] any data set in way 1); and data portions of a second way group ([Hsu Fig. 4] any data set in way 3 or 4); a configuration register ([Hsu Fig. 2, 0038] depicts control registers 24 for storing configuration information); and a controller ([Hsu Fig. 2] depicts memory controller 26) configured determine a first way identifier for the first way; a second way identifier for the second way ([Hsu Fig. 6, 0037] describes a control circuit in memory controller where bit value [14:13] (i.e. identifier) indicates the way accessed where "00" indicates way#0  (i.e. a first way) and "01" indicates way#1 (i.e. a second way)); wherein the controller configured to individually allocate, based on one or more settings in the configuration register, the first way and the second way to one of an addressable memory space and a data cache ([Hsu Fig. 4, 0035] describes each way (i.e. a first and second way being way 0 and way 1) can be selectively configured as cache or direct access memory (DAM) based on settings in the control register).
Hsu does not teach a system comprising: multi-core shared memory controller (MSMC), an external memory interface; a processor package connected to the processor interface; an external memory device connected to the external memory interface; nor a controller configured to determine: a first group identifier for the first way group; and a second group identifier for the second way group; the first way identified by the first way identifier and the first group identifier and the second way identified by the second way identifier and the second group identifier.
Ukai teaches a system comprising: multi-core shared memory controller (MSMC) ([Ukai Fig. 1 depicts controller connected to a plurality of nodes with their own processors), an external memory interface ([Ukai Fig. 16] depicts I/O control unit 16); a processor package connected to the processor interface ([Ukai Fig. 1] depicts various nodes connected to controller 12 which is connected to processor 11); and an external memory device connected to the external memory interface ([Ukai Fig. 1, 0081] depicts I/O device 2, where a hard disk (i.e. memory device) example is given).
Hsu and Ukai are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu and Ukai before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu to include the snoop bank and cache bank of Ukai. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be scalable to multi-cores as well as ensure coherency between cache units, thus improving performance as suggested by Ukai. Therefore, it would have been obvious to combine Hsu with Ukai to obtain the invention as specified in the instant application claims.
Hsu in view of Ukai do not teach a controller configured to determine: a first group identifier for the first way group; and a second group identifier for the second way group; the first way identified by 
Payet teaches a controller ([Payet Fig. 1, 0059] describes an instruction decoder 8 that decodes instructions fetched from an instruction cache 10 to generate control signals for controlling processing logic 4 (i.e. a controller)) configured to determine; a first group identifier for the first way group; and a second group identifier for the second way group ([Payet Fig. 10, 0098] describes group identifier 140, where depending on the bit value, the entry corresponds to the first or second set (i.e. group)); the first way identified by the first way identifier and the first group identifier ([Payet 0098] describes 1 bit being a group identifier and 8 bits being the entry indicators (i.e. a way indicator)) and the second way identified by the second way identifier and the second group identifier ([Payet 0098] describes 1 bit being a group identifier and 8 bits being the entry indicators (i.e. a way indicator); a second way being any way with different bit values than the first).
Hsu, Ukai, and Payet are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Ukai, and Payet before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu and Ukai to include the way and way group identifiers of Payet. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be more efficient as it would take fewer bits to identify the various ways and way groups, thus reducing system resources as suggested by Payet. Therefore, it would have been obvious to combine Hsu, Ukai and Payet to obtain the invention as specified in the instant application claims.

Regarding Claim 10, Hsu in view of Ukai and Payet teach the system of claim 9.

Ukai teaches wherein the MSMC further includes: a snoop filter bank including: a snoop filter bank ([Ukai Fig. 4, Fig. 6, 0105-0106] depicts directory storage unit 15 which holds data related to the data stored in memory (i.e. fetched state and validity of data as a snoop filter bank would))including: a snoop data portion of the first way of the first way group; and a snoop data portion of the second way of the first way group ([Ukai Fig. 6, 0121] depicts entries containing validity and fetched state (i.e. snoop data) which correspond to entries of that in the directory cache unit 13 (i.e. the directory storage unit holds snoop data portions from multiple ways, including that of a first and second way of the first way group (ex. entry 1 and 2 of way 0))); and a cache tag bank ([Ukai Fig. 2, Fig. 6] depicts directory cache storage unit with plurality of ways and entries in ways; each entry has an address tag field (i.e. a cache tag)) including: a cache tag data portion of the first way of the first way group ([Ukai Fig. 6] any entry with an address tag in way 0 (i.e. a first way of the first way group), the snoop data portion of the first way ([Ukai Fig. 6, 0105, 0121] depicts fetched state (i.e. snoop data portion) data in an entry in directory cache unit 13; describes directory storage cache unit 13 storing a copy of directory information from directory storage unit 15, where directory information includes validity of entry); and a cache tag data portion of the second way of the first way group ([Ukai Fig. 6] ex. any entry for way 3). 
The motivation of modifying the aforementioned inventions is the same as explained in claim 9, due to the fact that the various data portions in their respective banks (cache or snoop) is encapsulated in the cache memory system of Hsu, Ukai, and Payet as previously described. 

Regarding Claim 11, Hsu in view of Ukai and Payet teach the system of claim 10.
 Hsu does not teach wherein the cache tag data portion of the first way of the first way group is configured to store a cache tag associated with an address accessed by the processor, nor wherein the snoop data portion of the first way of the first way group is configured to store a snoop state indicating that the processor includes a cached value for the cache tag.
Ukai teaches wherein the cache tag data portion of the first way of the first way group is configured to store a cache tag associated with an address accessed by the processor ([Ukai Fig. 6, 0113-0114] describes a cache miss in which the memory request buffer generates directory information for the directory storage unit which is subsequently copied to directory cache storage unit (where a first way of the first way group can be an entry in way 0); address tag (i.e. cache tag) reflects address that resulted in cache miss), and wherein the snoop data portion of the first way of the first way group is configured to store a snoop state indicating that the processor includes a cached value for the cache tag ([Ukai Fig. 6, 0118-0119] describes fetched state (i.e. snoop state) stored in directory information in  directory storage unit (i.e. snoop filter bank) where the various states may denote that there is a cached value)).
The motivation of modifying the aforementioned inventions is the same as explained in Claim 9, due to the fact that the various data portions in their respective banks (cache or snoop) is encapsulated in the cache memory system of Hsu, Ukai, and Payet as previously described. 

Regarding Claim 12, Hsu in view of Ukai and Payet teach the system of Claim 11.
Hsu does not teach wherein, in response to allocating the data portion of the first way of the first way group to the data cache, the controller is configured to store a cached value associated with the cache tag in the data portion of the first way of the first way group.
[Ukai 0087, 0121] describes a data block of memory copied to cache as fetched; describes in accordance with address tag (i.e. cache tag), the entries of the directory cache unit (i.e. cache tag bank) stores a copy of the directory information (i.e. stores cached value(s) associated with cache tag) as a result of the directory information being fetched to cache memory).
The motivation of modifying the aforementioned inventions is the same as explained in Claim 9, due to the fact that the various data portions in their respective banks (cache or snoop) is encapsulated in the cache memory system of Hsu, Ukai, and Payet as previously described.

Regarding Claim 14, Hsu in view of Ukai and Payet teach the system of Claim 11. Further, Hsu teaches wherein, in response to allocating the data portion of the first way of the first way group to the addressable memory space, the controller is configured to respond to read and write requests indicating an address of the data portion of the first way of the first way group ([Hsu 0012] describes memory device (i.e. memory way) being configured as a directly addressable memory (DAM), and determining whether or not the data access address corresponds to the DAM region; if it does correspond then selecting the data based DAM corresponding to the data access address (i.e. responding to read and write requests indicating an address); where access is commonly known in the art as read or write in terms of memory).

Regarding Claim 17, Hsu teaches a method comprising: receiving, at a controller, a configuration setting ([Hsu Fig. 2, 0072] describes the configuration controller adjusting the memory configuration information in control registers 24, where the setting is ultimately received by the memory controller 26 for processing), a memory bank  ([Hsu Fig. 2] depicts a memory system 20 with memory device 28 (i.e. memory bank)) including: data portions of a first way group ([Hsu Fig. 4, 0038] describes data sets (i.e. data portions) in each way; a first way group can be formed by ways 0 and 1) including: a data portion of a first way of the first way group ([Hsu Fig. 4] any data set in way 0); and a data portion of a second way of the first way group ([Hsu Fig. 4] any data set in way 1); and data portions of a second way group ([Hsu Fig. 4] any data set in way 3 or 4); and determining, by the controller, a first way identifier for the first way, a second way identifier for the second way; and allocating, at the controller, the first way and the second way to one of the addressable memory space and a data cache based on the configuration setting ([Hsu Fig. 4, 0035] describes each way (i.e. a first and second way being way 0 and way 1) can be selectively configured as cache or direct access memory (DAM) based on settings in the control register).
Hsu does not teach the multi-core shared memory controller (MSMC); a first group identifier for the first way group, and a second group identifier for the second way group; nor the first way identified by the first way identifier and the first group identifier and the second way identified by the second way identifier and the second group identifier.
Ukai teaches the MSMC ([Ukai Fig. 1 depicts controller connected to a plurality of nodes with their own processors).
 Hsu and Ukai are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu and Ukai before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu to include the snoop bank and cache bank of Ukai. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be scalable to multi-cores as well as ensure coherency between 
Ukai does not teach the first way identified by the first way identifier and the first group identifier and the second way identified by the second way identifier and the second group identifier.
Payet teaches the first way identified by the first way identifier and the first group ([Payet 0098] describes 1 bit being a group identifier and 8 bits being the entry indicators (i.e. a way indicator)) and the second way identified by the second way identifier and the second group identifier ([Payet 0098] describes 1 bit being a group identifier and 8 bits being the entry indicators (i.e. a way indicator); a second way being any way with different bit values than the first).
Hsu, Ukai, and Payet are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Ukai, and Payet before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu and Ukai to include the way and way group identifiers of Payet. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be more efficient as it would take fewer bits to identify the various ways and way groups, thus reducing system resources as suggested by Payet. Therefore, it would have been obvious to combine Hsu, Ukai, and Payet to obtain the invention as specified in the instant application claims.

Regarding Claim 18, Hsu in view of Ukai and Payet teach the method of Claim 17.
Further Hsu teaches wherein the first way is allocated to the data cache ([Hsu 0038] describes that a way may be configured as a data cache (i.e. a first way being way 0)).
Hsu does not teach the method further comprising: receiving, from a processor connected to the MSMC , a read request for a data value at a memory address; retrieving the data value from the 
Ukai teaches the method further comprising: receiving, from a processor connected to the MSMC , a read request for a data value at a memory address ([Ukai Fig. 4 0110] describes receiving a memory request from processor, which is interconnected to other nodes via controller (i.e. MSMC)); retrieving the data value from the memory address ([Ukai 0113] describes accessing memory to retrieve data at memory address); storing the data value in the data portion of the first way ([Ukai 0113] the read data is temporarily stored in the memory buffer 121); storing a cache tag associated with the memory address in a cache tag data portion of the first way included in a cache tag bank ([Ukai 0105-0106, 0119] describes in accordance with the address tag field (i.e. cache tag), copying directory information into directory cache unit (i.e. cache tag bank); therefore an address tag (i.e. cache tag) associated with the memory address must be set in order to copy the data); and storing a snoop state in a snoop state portion of the first way included in a snoop filter bank ([Ukai 0114] describes generating directory update information (i.e. fetched state and validity bits) and updating to directory storage unit (i.e. snoop filter bank).
The motivation of modifying the aforementioned inventions is the same as explained in Claim 17, due to the fact that the various data portions in their respective banks (cache or snoop) is encapsulated in the cache memory system of Hsu and Ukai as previously described. 

Regarding Claim 20, Hsu in view of Ukai and Payet teach the method of Claim 18.
Further, Hsu teaches the method of Claim 18 further comprising: receiving an updated configuration setting allocating the first way to the addressable memory space ([Hsu 0072] describes the configuration controller updating information in control registers in order to redistribute ways to cache or DAM); and allocating the first way to the addressable memory space ([Hsu 0038] describes configuring ways as DAM according to memory configuration information in control registers).

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080201528 A1) in view of Ukai (US 20120005439 A1) and Payet (US 20200057692 A1) as applied to claims  4, 12, and 18 above, and further in view of Nampoothiri  (US 10489300 B1).

Regarding Claim 5, Hsu in view of Payet and Ukai teach the device of Claim 4.
Hsu in view of Payet and Ukai do not teach wherein the controller is configured to overwrite a portion of the cached value in response to receiving a command to write a new value, including fewer bits than the cached value, to the cache tag.
Nampoothiri teaches wherein the controller ([Nampoothiri Fig. 5] depicts controller 528) is configured to overwrite a portion of the cached value in response to receiving a command to write a new value, including fewer bits than the cached value, to the cache tag ([Nampoothiri Fig. 6B, Col. 7 Lines 31-40] step 658 describes after receiving data to be cached (i.e. a write request), updating a data RAM associated with the cache,  with a second portion of the data to be cached that does not match a predetermined pattern (i.e. fewer bits are written because it is only a partial cache line write) wherein the granule index bits (i.e. cache tag) refer to a location in the data RAM where the portion of data is to be written).
Hsu, Payet, Ukai, and Nampoothiri are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Payet, Ukai, and Nampoothiri before him or her to modify the configurable memory system having a snoop filter bank and cache tag bank of Hsu, Payet, and Ukai to include the partial cache writes of Nampoothiri. The suggestion and/or 


Regarding Claim 13, Hsu in view of Ukai and Payet teach the system of Claim 12.
Hsu in view of Ukai and Payet do not teach wherein the controller is configured to overwrite a portion of the cached value in response to receiving a command to write a new value, including fewer bits than the cached value, to the cache tag.
Nampoothiri teaches wherein the controller ([Nampoothiri Fig. 5] depicts controller 528) is configured to overwrite a portion of the cached value in response to receiving a command to write a new value, including fewer bits than the cached value, to the cache tag ([Nampoothiri Fig. 6B, Col. 7 Lines 31-40] step 658 describes after receiving data to be cached (i.e. a write request), updating a data RAM associated with the cache,  with a second portion of the data to be cached that does not match a predetermined pattern (i.e. fewer bits are written because it is only a partial cache line write) wherein the granule index bits (i.e. cache tag) refer to a location in the data RAM where the portion of data is to be written).
Hsu, Ukai, Payet, and Nampoothiri are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Ukai, Payet, and Nampoothiri before him or her to modify the configurable memory system having a snoop filter bank and cache tag bank of Hsu, Ukai, and Payet to include the partial cache writes of Nampoothiri. The suggestion and/or motivation for doing so would be obtaining the advantage of creating a more efficient and effective 

Regarding Claim 19, Hsu in view of Ukai and Payet teach the method of Claim 18.
Hsu in view of Ukai and Payet do not teach the method of Claim 18 further comprising: receiving a request to write to a second value to an address associated with the cache tag, the second value including fewer bits than the data value; nor overwriting a first segment of the data value with the second value while maintaining a second segment of the data value in the data portion of the first way.
Nampoothiri teaches the method of Claim 18 further comprising: receiving a request to write to a second value to an address associated with the cache tag, the second value including fewer bits than the data value; and overwriting a first segment of the data value with the second value ([Nampoothiri Fig. 6B, Col. 7 Lines 31-40] step 658 describes after receiving data (i.e. second value) to be cached (i.e. a write request), updating a data RAM associated with the cache,  with a second portion of the data to be cached that does not match a predetermined pattern (i.e. fewer bits are written because it is only a partial cache line write) wherein the granule index bits (i.e. cache tag) refer to a location in the data RAM where the portion of data is to be written) while maintaining a second segment of the data value in the data portion of the first way ([Nampoothiri Fig. 5] data patterns (i.e. second segment) are stored in TAG RAM 518).
Hsu, Ukai, Payet, and Nampoothiri are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Ukai, Payet, and Nampoothiri before him or her to modify the configurable memory system having a snoop filter bank and cache tag bank of Hsu, Ukai, and Payet to include the partial cache writes of Nampoothiri. The suggestion and/or motivation for doing so would be obtaining the advantage of creating a more efficient and effective .

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080201528 A1) in view of Ukai (US 20120005439 A1) and Payet (US 20200057692 A1) as applied to claims 4 and 12 above, and further in view of Cho (US 20110252179 A1).

Regarding Claim 7, Hsu in view of Payet and Ukai teach the device of Claim 3.
Hsu in view of Payet and Ukai do not teach the device of Claim 3 further including: an interconnect connected to the interface and to the configuration register; and a data routing unit configured to initiate data transfer requests based on data stored in the configuration register.
Cho teaches the device of Claim 3 further including: an interconnect connected to the interface ([Cho Fig. 1] depicts data routing apparatus (i.e. interconnect) connected to interface (i.e. one of the plurality of cores)) and to the configuration register ([Cho Fig. 3] depicts control register 310 in configuration information generating unit 121 that is part of the data routing apparatus 120); and a data routing unit configured to initiate data transfer requests based on data stored in the configuration register ([Cho Fig. 1, 0039, 0078] depicts multiple switching units 122-125, that may change a data transfer path; describes as a result of the transfer path being changed, then the application (data transfer) is executed).
Hsu, Payet, Ukai, and Cho are analogous art because they are from the same field of endeavor in data management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Payet, Ukai, and Cho before him or her to modify the configurable memory system having a snoop filter bank and cache tag bank of Hsu, Payet, and Ukai to include the data routing mechanism of Cho. The suggestion and/or motivation for doing so would be 

Regarding Claim 15, Hsu in view of Ukai and Payet teach the system of Claim 11.
Hsu in view of Ukai and Payet do not teach wherein the MSMC further includes: an interconnect connected to the interface and to the configuration register; and a data routing unit configured to initiate data transfer requests based on data stored in the configuration register.
Cho teaches wherein the MSMC further includes: an interconnect connected to the interface ([Cho Fig. 1] depicts data routing apparatus (i.e. interconnect) connected to interface (i.e. one of the plurality of cores)) and to the configuration register ([Cho Fig. 3] depicts control register 310 in configuration information generating unit 121 that is part of the data routing apparatus 120); and a data routing unit configured to initiate data transfer requests based on data stored in the configuration register ([Cho Fig. 1, 0039, 0078] depicts multiple switching units 122-125, that may change a data transfer path; describes as a result of the transfer path being changed, then the application (data transfer) is executed).
Hsu, Ukai, Payet, and Cho are analogous art because they are from the same field of endeavor in data management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Ukai, Payet, and Cho before him or her to modify the configurable memory system having a snoop filter bank and cache tag bank of Hsu, Ukai, and Payet to include the data routing mechanism of Cho. The suggestion and/or motivation for doing so would be obtaining the advantage of the data memory system to be scalable to multi-cores and thus producing similar results as the instant claims. Therefore, it would have been obvious to combine Hsu, Ukai, Payet, and Cho to obtain the invention as specified in the instant application claims.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080201528 A1) in view of Ukai (US 20120005439 A1) and Payet (US 20200057692 A1) and in further in view of So (US 20070094664 A1).

Regarding Claim 8, Hsu in view of Payet teaches the device of Claim 1.
Hsu in view of Payet does not teach wherein the controller is configured to allocate the first way group to a real-time priority or to a non-real-time priority based on a real-time setting in the configuration register.
So teaches wherein the controller is configured to allocate the first way group to a real-time priority or to a non-real-time priority based on a real-time setting in the configuration register ([So 0051] describes setting different priorities (i.e. a real-time or non-realtime priority) for a first way in a cache (i.e. way group) based on the priority level field 118 in the control register 110).
Hsu, Payet, and So are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Payet, and So before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu and Payet to include the priority setting of So. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be scalable to multi-cores as well as increase efficiency of the memory system as suggested by So. Therefore, it would have been obvious to combine Hsu, Payet, and So to obtain the invention as specified in the instant application claims.

Regarding Claim 16, Hsu in view of Ukai and Payet teach the system of Claim 9.

So teaches wherein the controller is configured to allocate the first way group to a real-time priority or to a non-real-time priority based on a real-time setting in the configuration register ([So 0051] describes setting different priorities (i.e. a real-time or non-realtime priority) for a first way in a cache (i.e. way group) based on the priority level field 118 in the control register 110).
Hsu, Ukai, Payet, and So are analogous art because they are from the same field of endeavor in cache memory systems. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Hsu, Ukai, and Payet and So before him or her to modify the memory system having ways configurable as cache or direct addressable memory of Hsu, Ukai, and Payet to include the priority setting of So. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to be scalable to multi-cores as well as increase efficiency of the memory system as suggested by So. Therefore, it would have been obvious to combine Hsu, Ukai, Payet, and So to obtain the invention as specified in the instant application claims.

Response to Arguments
Applicants arguments with respect to claims 1-20 filed on 05/13/2021 have been fully considered but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.
Applicant argues that Hsu and Ukai do not teach (claims 1, 9, and 17
Applicant argues that claims 2-8, 10-16, and 18-20 are allowable by virtue of their dependencies, however this no longer holds true.
All arguments by the applicant are believed to be covered in the body of this office action thus, thus action constitutes a complete response to the issues raised in remarks dated 05/13/2021.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132